          Case 4:21-cv-00478-JM Document 7 Filed 07/26/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

PAUL CRISWELL                                                                  PLAINTIFF

V.                            CASE NO. 4:21-cv-00478 JM

CLAY FORD, et al.                                                           DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 26th day of July, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
